Filed 4/3/14 P. v. Jones CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----


THE PEOPLE,                                                                                  C074214

                   Plaintiff and Respondent,                                   (Super. Ct. No. MF036325B)

         v.

CHRISTOPHER JONES,

                   Defendant and Appellant.



         Defendant Christopher Jones pleaded no contest to attempted second degree
robbery after he and a confederate tried to take the victim’s wallet.
         As relevant to this appeal, the court stated at sentencing it was imposing “$108 in
revenue and security assessments” without stating the statutory basis for the base fine or
assessments. The sentencing minute order states that the court imposed a $38 “law
enforcement fine,” while the abstract of judgment refers to a $38 “law enforcement fee”;
neither refers to the statutory basis for the fee or fine.
         Defendant contends, and the People concede, the matter must be remanded to the
trial court to set forth the amounts and statutory authority for all fines, fees, penalties, and
assessments imposed.


                                                             1
       We agree. In People v. High (2004) 119 Cal. App. 4th 1192, 1200, this court
stated: “Although we recognize that a detailed recitation of all the fees, fines and
penalties on the record may be tedious, California law does not authorize shortcuts. All
fines and fees must be set forth in the abstract of judgment. [Citations.] The abstract of
judgment form used here, Judicial Council form CR-290 . . . provides a number of lines
for ‘other’ financial obligations in addition to those delineated with statutory references
on the preprinted form. If the abstract does not specify the amount of each fine, the
Department of Corrections cannot fulfill its statutory duty to collect and forward
deductions from prisoner wages to the appropriate agency. [Citation.] At a minimum,
the inclusion of all fines and fees in the abstract may assist state and local agencies in
their collection efforts. [Citation.] Thus, even where the Department of Corrections has
no statutory obligation to collect a particular fee, such as the laboratory fee imposed
under Health and Safety Code section 11372.5, the fee must be included in the abstract of
judgment. [Citation.]”
                                       DISPOSITION
       The judgment is affirmed. The matter is remanded to the trial court with
directions to correct the abstract of judgment to reflect all fines, fees, penalties, and
assessments. The court is directed to forward a certified copy of the corrected abstract of
judgment to the Department of Corrections and Rehabilitation.


                                                              RAYE               , P. J.


We concur:


         HULL                , J.


         MAURO               , J.


                                               2